          In the United States Court of Federal Claims
                                       No. 19-1796C

                      (E-filed UNDER SEAL: November 26, 2019)

                                           )
 AMAZON WEB SERVICES, INC.,                )
                                           )
               Plaintiff,                  )
                                           )
 v.                                        )
                                           )
 THE UNITED STATES,                        )
                                           )
               Defendant,                  )
                                           )
 and                                       )
                                           )
 MICROSOFT CORP.,                          )
                                           )
               Intervenor-defendant.       )
                                           )

                                         ORDER

       On November 26, 2019, the court held an initial status conference in this bid
protest. During the conference the court addressed several pending motions and a
number of administrative matters. The court memorializes the discussion here.

      As an initial matter, the court addressed Microsoft Corp.’s motion to intervene,
ECF No. 4. Hearing no objections, the court GRANTED the motion to intervene, and
Microsoft’s counsel fully participated in the conference.

        The court then addressed plaintiff’s motion for leave to file under seal, ECF No. 8.
In the motion, plaintiff seeks leave to file the complaint and “related filings” under seal,
including Amazon’s motion to supplement the administrative record. Hearing no
objections, the court GRANTED the motion. The court also addressed plaintiff’s motion
for protective order, ECF No. 9. Although plaintiff’s motion proposed that the court
enter its standard protective order, prior to the status conference the parties agreed on a
modification to the stated scope of the order. As such, the court DENIED plaintiff’s
motion for protective order, ECF No. 9, and directed the parties to FILE a consent
motion for entry of a protective order, attaching the parties agreed-upon proposed
protective order, on or before December 4, 2019. The court encourages the parties,
however, to file the protective order as soon as possible in order to facilitate intervenor-
defendant’s access to sealed filings. To the same end, intervenor-defendant’s counsel
orally moved for expedited consideration of applications for access to protected material
for Robert Metzger, Jeffery Chiow, and Neil O’Donnell. Hearing no objection, the court
GRANTED the oral motion and expedited access to protected material will be
GRANTED upon entry of the protective order and filing of the parties’ applications for
access.

        Along with its initial filings, plaintiff filed a motion to supplement the
administrative record. See ECF No. 7. The court noted that because no administrative
record had been filed, it is unable to make the necessary evaluation with regard to
supplementation. As such, the motion was DENIED as premature. Plaintiff’s counsel
stated that the denial was not a surprise, but explained that plaintiff filed the motion in an
effort to preview for the court the issues it expects to arise in this case.

       In light of the anticipated issues with regard to the administrative record, the court
directs the parties to review the portion of the court’s rules that address the content of the
record. See Appendix C, ¶ 22, of the Rules of the United States Court of Federal
Claims. The list of documents included in the court’s rules, however, is not exhaustive.
The administrative record must include all materials developed and considered by the
government in making its award decision. In addition to the core documents identified in
Appendix C, the record should include any informal documents reflecting factors
considered in the agency’s decision-making process, such as email communications and
communications made through Slack channels and the like.

       The court will not set a schedule for addressing the merits of this case until any
disputes related to the content of the administrative record have been resolved. The
follow schedule shall govern in that initial endeavor:

       December 13, 2019            Defendant shall FILE the administrative record

       December 20, 2019            Plaintiff shall FILE its motion to supplement the
                                    administrative record and/or request discovery

       January 3, 2020              Defendant and intervenor-defendant shall FILE their
                                    responses to plaintiff’s motion

       January 10, 2020             Plaintiff shall FILE its reply in support of its motion

All citations to the record included in the parties’ briefs shall refer to the page number
assigned to each page by the court’s electronic case filing system (CM/ECF), which will

                                              2
appear at the top of each page of an electronically filed document. In addition, defendant
shall DELIVER to chambers one courtesy copy of the administrative record that shall be
printed after filing to ensure that it includes the CM/ECF header. The courtesy copy shall
be delivered to chambers within two business days of the electronic filing.

        Before concluding the conference, the court addressed three additional matters.
First, the court noted plaintiff’s suggestion that this case be transferred to Judge Eric
Bruggink as directly related to Oracle America, Inc. v. United States, Case No. 18-
1880C. Upon inquiry, Judge Bruggink has indicated that he has a conflict that prevents
him from presiding in this case. The undersigned, however, is familiar with the
proceedings in Oracle and will draw on that background context to the extent it is
relevant in this case.

        Second, the court noted that plaintiff a notice of filing a compact disc (CD)
containing video files as exhibits to its motion to supplement the administrative record.
The court disfavors the filing of CDs, but is mindful of the difficulty presented by the
format of the evidence in this instance. The court is working on a plan to accommodate
the filing of video files, but has not completed that process at this time. As such, if any
party considers it necessary to file a video exhibit, that party shall file a motion for leave
to do so, and the court will provide instructions at that time.

       Finally, the court asked whether any party believes the status conference should
remain sealed. Plaintiff and defendant expressed uncertainty, and requested that the court
allow them until December 4, 2019, to decide. Accordingly, on or before December 4,
2019, the parties shall CONFER and FILE a joint status report informing the court as
to whether the recording of the conference, and this order memorializing the same, may
be unsealed and made publicly available.

       IT IS SO ORDERED.

                                                   s/Patricia E. Campbell-Smith
                                                   PATRICIA E. CAMPBELL-SMITH
                                                   Judge




                                               3
